DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

	The Terminal Disclaimer filed on 05/02/22 has been approved. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims  12-31 are directed to a method non-elected without traverse.  Accordingly, claims 12-31 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A prosthetic valve, including: a leaflet frame having a central axis, an inner side and an outer side, the leaflet frame including a plurality of commissure posts and a plurality of leaflet windows each located between adjacent commissure posts; a leaf let construct including a plurality of leaflets and a bridge region between each of the leaflets, the leaflets extending inward from the leaflet frame, each of the leaflets defining a fold-over portion having a plurality of fold- over apertures, each of the fold over portions being folded over an inflow edge of the leaflet frame; and
a plurality of securement structures securing the fold-over portions of the leaflet construct to the leaflet frame using the plurality of fold-over apertures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774